Title: William Plumsted to the Overseers of the Poor, 4 October 1755
From: Plumsted, William
To: Overseers of the Poor


To the Overseers of the Poor:
8ber [October] 4, 1755
There is several wife’s and widdows I understand in town whose husbands are wounded and killed in the late defeat, they are destitute of all necessarys and many unable to support themselves and children. I want to speak with some of you on this subject for which I ordered the bearer to acquaint you yesterday. Yours
Wm. Plumsted
 Endorsed: I am of opinion that at the next meeting of the Assembly, Money may be allow’d for the Support of these poor sick women till they get well, for they are I think more properly a Provincial Charge than a City Charge.
B. Franklin
